Opinion issued August 6, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00331-CR
                            ———————————
                         IN RE DAVID JAMES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator David James has filed a petition for writ of mandamus challenging the

denial of his motion to recuse the trial judge.1 In particular, relator complains that

his motion was denied without a hearing by the judge assigned to hear the recusal

motion.



1
      The underlying case is The State of Texas v. David James, cause number 21,928,
      pending in the 12th District Court of Walker County, Texas, the Honorable Olen
      Underwood presiding.
      This Court’s jurisdiction to issue mandamus relief is governed by Government

Code Section 22.221, which provides that we may issue mandamus relief to enforce

our jurisdiction or against the judge of a district, statutory county, statutory probate

county, or county court in the court of appeals district. See TEX. GOV’T CODE

§ 22.221(a), (b).

      Walker County is no longer in the First Court of Appeals District but is instead

in the Tenth Court of Appeals District. See In re McGee, 213 S.W.3d 405, 406 (Tex.

App.—Houston [1st Dist.] 2006, orig. proceeding); TEX. GOV’T CODE §§ 22.201(b),

22.211. The recusal motion was filed in the 12th District Court in Walker County

and the trial judge refused to recuse himself and referred the motion to the Presiding

Judge of the Second Administrative District. To the extent relator seeks relief

against the trial judge, we lack jurisdiction to issue any writs against a judge

presiding in Walker County.

      Moreover, the recusal motion was referred to the Honorable Olen Underwood,

Presiding Judge of the Second Administrative Judicial Region, who denied it by

order signed December 31, 2019.           This Court lacks jurisdiction over Judge

Underwood because he is not a judge of a district or county court in this Court’s

district. See TEX. GOV’T CODE § 22.221(b). And this is not a mandamus sought to

enforce our jurisdiction. See id. at § 22.221(a). Accordingly, this Court lacks

jurisdiction to consider relator’s petition.


                                               2
      We dismiss the petition for lack of jurisdiction. Any pending motions are also

dismissed.

                                 PER CURIAM
Panel consists of Justices Keyes, Kelly and Landau.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3